[DO NOT PUBLISH]



                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT
                                    ________________________               FILED
                                                                  U.S. COURT OF APPEALS
                                                                    ELEVENTH CIRCUIT
                                            No. 11-12046
                                                                    NOVEMBER 18, 2011
                                        Non-Argument Calendar
                                                                         JOHN LEY
                                      ________________________            CLERK

                                 D.C. Docket No. 0:10-cv-60152-UU



STEVEN PROPHET,
CARMEN ELENA PROPHET,

llllllllllllllllllllllllllllllllllllllll                         Plaintiffs - Appellants,

CARMEN ALEXANDRA PROPHET, et al.,

llllllllllllllllllllllllllllllllllllllll                         Plaintiffs,

                                               versus

INTERNATIONAL LIFESTYLES, INC.,
VILLAGE RESORT, LTD.,
GREAT RESORTS, LTD.,
BLOODY BAY HOTEL DEVELOPMENT CORP.,

llllllllllllllllllllllllllllllllllllllll                         Defendants - Appellees,

SUPERCLUBS PROPERTIES, LTD., et al.,

lllllllllllllllllllllllllllllllllllllllll                        Defendants.
                           ________________________

                    Appeal from the United States District Court
                        for the Southern District of Florida
                          ________________________

                                (November 18, 2011)

Before CARNES, WILSON and BLACK, Circuit Judges.

PER CURIAM:

      Dr. Steven Prophet and his wife, Carmen Elena Prophet, appeal the district

court’s judgment granting the defendants’ motion to dismiss based on forum non

conveniens. The Prophets contend that the district court applied an incorrect legal

standard by failing to afford them the strong presumption that their chosen forum

was sufficiently convenient. They also appeal the district court’s judgment

dismissing their claims against one of the defendants based on lack of personal

jurisdiction. The Prophets concede that the record as it stands is insufficient to

establish personal jurisdiction over that defendant, but they argue that the district

court should have given them additional time to conduct jurisdictional discovery.

                                          I.

      The Prophets are residents of Pennsylvania. After viewing a “SuperClubs”

website that advertised various hotels, they chose to vacation at the Grand Lido

Negril Resort and Spa in Jamaica. During their visit Dr. Prophet was injured

                                          2
while exercising in the fitness center at the Grand Lido Negril. He was preparing

to lift a barbell on the “power rack,” a device that consists of stanchions on which

a barbell is positioned above the weightlifter’s head. He asserts that instead of

pins or angled hooks, which are generally used to hold the barbell in place, the

barbell precariously rested on flat metal pegs. It slid off the pegs, crushing his

face, jaw, and skull.

      A local physician was called, and after examining Dr. Prophet he

determined that the injured man would need medical care at a place that was better

equipped than any facility in Negril. No ambulance was available, so the Prophets

took a taxi for the two-and-a-half hour ride to Montego Bay. Based on his medical

training, Dr. Prophet believed that his injuries were very serious, and he feared

that he might die from them before he could get the necessary medical care. After

receiving some treatment in Montego Bay, an “air ambulance” transported Dr.

Prophet to Miami. He later underwent surgery and other medical procedures in

the United States.

      In the United States District Court for the Southern District of Florida, the

Prophets filed a lawsuit against International Lifestyles, Inc., a corporation

organized under Delaware law with its principal place of business in Hollywood,

Florida. Lifestyles advertises hotel properties, including the Grand Lido Negril,

                                          3
on the SuperClub website that the Prophets viewed when selecting their

accommodations. The other defendants named in the Prophets’ lawsuit are:

Village Resorts, Ltd.; Great Resorts, Ltd.; and Bloody Bay Hotel Development

Corp., all of which are corporations organized under Jamaican law with their

principal places of business in Kingston, Jamaica.1 Great Resorts is a subsidiary

of Village Resorts, and Bloody Bay owns the Grand Lido Negril.

       The Prophets claimed, among other things, that the defendants “negligently

installed and/or maintained fitness equipment at the Grand Lido Negril and/or

failed to inform [Dr. Prophet] about the lack of emergency care in the Negril resort

area and other terms of his stay that were material to his decision to travel to

Jamaica and stay as their guest.” The Prophets assert at this point in the

proceedings that a “large part” of their claims relate to the defendants’ failure “to

warn [Dr. Prophet] before he visited the Grand Lido Negril about the complete

lack of adequate medical facilities in the resort area in the event he was seriously

injured.”

       The defendants moved to dismiss the Prophets’ third amended complaint

based on forum non conveniens. Bloody Bay also separately moved to dismiss


       1
         The Prophets voluntarily dismissed four other defendants: Chi Hsin Impex, Inc., Body
Solid, Ivanko Barbell, and First Fitness. This opinion refers to the remaining defendants
collectively as “the defendants” unless context requires otherwise.

                                              4
based on lack of personal jurisdiction. The district court granted both of those

motions, and the Prophets appealed.

                                           II.

      We will reverse a district court’s dismissal based on forum non conveniens

only if it constitutes a clear abuse of discretion. Wilson v. Island Seas Invs., Ltd.,

590 F.3d 1264, 1268 (11th Cir. 2009). “‘A district court by definition abuses its

discretion when it makes an error of law.’” United States v. Brown, 332 F.3d

1341, 1343 (11th Cir. 2003) (quoting Koon v. United States, 518 U.S. 81, 100,

116 S.Ct. 2035, 2047 (1996)).

      We have explained that dismissal of a complaint based on forum non

conveniens is appropriate where:

      1. the trial court finds that an adequate alternate forum exists which
      possesses jurisdiction over the whole case, including all of the
      parties;

      2. the trial court finds that all relevant factors of private interest favor
      the alternate forum, weighing in the balance a strong presumption
      against disturbing plaintiffs’ initial forum choice;

      3. if the balance of private interests is at or near equipoise, the court
      further finds that factors of public interest tip the balance in favor of
      trial in the alternate forum; and

      4. the trial judge ensures that plaintiffs can reinstate their suit in the
      alternate forum without undue inconvenience or prejudice.



                                           5
Wilson, 590 F.3d at 1269 (quoting Aldana v. Del Monte Fresh Produce N.A., 578

F.3d 1283, 1289–90 (11th Cir. 2009)).

      In the present case the district court considered as a threshold issue what it

described as the Prophets’ “argument” that their choice of forum should be given

“great deference.” In addressing that issue, the district court emphasized that

dismissal based on forum non conveniens is not automatically barred when the

plaintiffs are American citizens who choose to file their complaint in a court in the

United States. See Piper Aircraft Co. v. Reyno, 454 U.S. 235, 256 n.23, 102 S.Ct.

252, 266 n.23 (1981) (“Citizens or residents deserve somewhat more deference

than foreign plaintiffs, but dismissal should not be automatically barred when a

plaintiff has filed suit in his home forum.”). In the Piper case, however, the

Supreme Court held that “[t]he District Court properly decided that the

presumption in favor of the [plaintiffs’] forum choice applied with less than

maximum force because the real parties in interest are foreign.” Id. at 261, 102

S.Ct. at 268. No one has alleged that the real parties in interest in this case are

foreign.

      The district court noted that the Prophets relied heavily on this Court’s

decision in SME Racks, Inc. v. Sistemas Mecanicos Para Electronica, S.A., 382

F.3d 1097 (11th Cir. 2004), which reversed the dismissal of a complaint based on

                                           6
forum non conveniens. We held in SME Racks that the district court had erred by

failing to consider “the strong presumption in favor of the domestic plaintiffs’

choice of forum.” Id. at 1103. The district court rejected the Prophets’ reliance on

SME Racks, concluding that the facts of that case were distinguishable because

those plaintiffs were suing a Spanish company for breach of contract and torts that

allegedly occurred in the United States. The district court observed that, by

contrast, the Prophets’ “injury occurred outside of the United States, and the

relevant premises and facilities and witnesses with first hand knowledge

concerning the same are located outside of the United States.”

      After concluding that SME Racks was distinguishable on its facts, the court

concluded that the “holding” of an unpublished district court decision, Miyoung

Son v. Kerzner Int’l Resorts, Inc., No. 07-61171, 2008 WL 4186979 (S.D. Fla.

Sept. 5, 2008), was “more applicable.” That decision upheld the enforceability of

a forum selection clause in an agreement signed during check-in at a hotel in the

Bahamas. Id. at *7. Only in the alternative did the court reach the forum non

conveniens issue. Id. It held that private interest factors weighed in favor of the

defendants. Id. at *9–10. On the public interest factors, it reasoned:

      This case is distinguishable from SME Racks, because the “harm” did
      not occur in Florida (or even in the U.S.). Instead, Plaintiffs are suing
      (with one exception) Bahamian companies and individuals for

                                          7
      conduct which occurred entirely within the Bahamas. Unlike SME
      Racks, the presumption in favor of Plaintiffs’ choice of forum here is
      not as strong because of the attenuated connection of this forum with
      the events giving rise to the claims.

Id. at *10. The district court in the present case held that “in keeping with the

holdings of Piper and Miyoung, the Court will not afford Plaintiffs’ choice of

forum great deference.”

                                          III.

      This Court and the district court are bound by precedent requiring that “[a]

plaintiff’s choice of forum is entitled to deference, and there is a presumption in

favor of a plaintiff’s choice of forum, particularly where the plaintiffs are citizens

of the United States.” Wilson, 590 F.3d at 1269. That deference and that

presumption do not dissolve just because the plaintiff’s injury occurs outside of

the United States. See id. at 1266–67. We have “long mandated that district

courts require positive evidence of unusually extreme circumstances, and should

be thoroughly convinced that material injustice is manifest before exercising any

such discretion as may exist to deny a United States citizen access to the courts of

this country.” Id. at 1270 (quoting SME Racks, 382 F.3d at 1101 (quoting La

Seguridad v. Transytur Line, 707 F.2d 1304, 1308 n.7 (11th Cir. 1983) (quoting

Burt v. Isthmus Dev. Co., 218 F.2d 353, 357 (5th Cir. 1955))) (quotation marks



                                           8
omitted)).

      The defendants argue that the district court did not misapply that standard

and that in any event they have shown the unusually extreme circumstances and

the manifest material injustice necessary to meet the requirements for dismissal

based on forum non conveniens. We disagree.

      Although it is true that denial of a motion to dismiss based on forum non

conveniens is not automatic simply because the plaintiffs are American citizens,

see Piper Aircraft, 454 U.S. at 256 n.23, 102 S.Ct. at 266 n.23, it is also true that

the “presumption in favor of the plaintiffs’ initial forum choice in balancing the

private interests is at its strongest when the plaintiffs are citizens, residents, or

corporations of this country.” Wilson, 590 F.3d at 1270 (quotation marks

omitted). The district court must apply that strong presumption when weighing

the private interests, must require the defendants to present “positive evidence of

unusually extreme circumstances,” and must be “thoroughly convinced that

material injustice is manifest” to reach the conclusion the defendants’ convenience

overrides the plaintiffs’ choice of forum. Id. (quotation marks omitted).

      Because the district court did not apply that standard in this case, we reverse

and remand for that court to exercise its discretion by weighing the private and

public interest factors under the correct standard. See Advanced Estimating Sys.,

                                            9
Inc. v. Riney, 77 F.3d 1322, 1325 (11th Cir. 1996) (explaining that because the

abuse of discretion standard allows the district court a range of choice, the case

was being remanded to give that court the first opportunity to decide the issue

under the correct legal standard); see also Gray v. Bostic, 625 F.3d 692, 693 (11th

Cir. 2010) (Carnes, J., joined by Black, J., concurring in the denial of rehearing en

banc) (“[I]f a district court has abused its discretion, the court of appeals should

not decide how to exercise the district court’s discretion; instead, it should remand

the matter so that the district court can exercise its discretion free from the error of

law.”); Collins v. Seaboard Coastline R.R. Co., 681 F.2d 1333, 1335 (11th Cir.

1982) (same).

                                         IV.

      The Prophets also challenge the district court’s decision to grant Bloody

Bay’s motion to dismiss based on lack of personal jurisdiction. They concede that

personal jurisdiction over Bloody Bay has not been established on the record as it

now stands, but they argue that the district court should have granted them more

time for jurisdictional discovery. “Discovery matters are committed to the

discretion of the district court; therefore, we review the district court’s decision to

terminate discovery under an abuse of discretion standard.” Lee v. Etowah Cnty.

Bd. of Educ., 963 F.2d 1416, 1420 (11th Cir. 1992).

                                           10
      Bloody Bay presented evidence that it was incorporated for the sole purpose

of developing the land where the Grand Lido Negril resort was built and that it had

not engaged in any activity in Florida. The district court pointed out that the

Prophets failed to rebut that evidence even though they were on notice that Bloody

Bay contested personal jurisdiction and they had ample time to conduct

jurisdictional discovery. The district court did not abuse its discretion by denying

the Prophets additional time for jurisdictional discovery. See Lee, 963 F.2d at

1420 (“The plaintiffs themselves are primarily responsible for any prejudice they

may have suffered from inadequate discovery.”).

                                         V.

      For the foregoing reasons, we reverse the district court’s judgment

dismissing the plaintiffs’ complaint based on forum non conveniens, and we

affirm the district court’s judgment dismissing the claims against Bloody Bay

based on lack of personal jurisdiction. We remand for further proceedings

consistent with this opinion.

      AFFIRMED in part; REVERSED and REMANDED in part.




                                         11